Slip Op. 06-2
             UNITED STATES COURT OF INTERNATIONAL TRADE



EURODIF S.A., COMPAGNIE GÉNÉRALE
DES MATIÉRES NUCLÉAIRES, AND
COGEMA, INC., ET AL.,

                    Plaintiffs,
                                               Before: Pogue, Judge
             v.
                                               Consol. Ct. No. 02-00219
UNITED STATES,

                    Defendant.




                                 ORDER FOR REMAND



    In accordance with the decisions of the United States Court

of Appeals for the Federal Circuit in Eurodif S.A. v. United

States, 411 F.3d 1355(Fed. Cir. 2005) (“Eurodif I”)and Eurodif

S.A. v. United States, 423 F.3d 1275(Fed. Cir. 2005) (“Eurodif

II”), and upon consideration of the parties’ filings herein, it

is hereby:

    ORDERED that the final determination and issuance of an

antidumping       duty   order    by   the   United   States   Department   of

Commerce (“Commerce”) in Low Enriched Uranium from France, 66

Fed. Reg. 65,877 (Dep’t Commerce Dec. 21, 2001)(notice of final

affirmative antidumping duty determination) as amended, 66 Fed.

Reg. 6680 (Dep’t Commerce Feb. 13, 2002)(notice of amended final
         Consol. Ct. No. 02-00219                                    Page 2


determination      of    antidumping   duty   order),   challenged      in

Consolidated Court No. 02-00219, is remanded to Commerce for

action consistent with the decisions of the Court of Appeals for

the Federal Circuit in Eurodif I and II.

    ORDERED that Commerce upon remand shall revise such final

determination and order in accordance with the decisions in

Eurodif I and II.        Commerce shall specifically explain how its

final determination and order on remand has eliminated all SWU

transactions as required by Eurodif I and II.

    ORDERED that Commerce shall file its remand results in

Consolidated Court No. 02-00219 with the Court, and serve the

parties with same, by March 3, 2006.          All parties may file and

serve responses thereto by March 17, 2006 thereafter.                 All

parties may file and serve a reply to any responses by March 31,

2006; and it is further

    ORDERED that all other action in Consolidated Court No. 02-

00219 before this Court is stayed pending further notice from

the Court.




                                                 /s/ Donald C. Pogue
                                                Donald C. Pogue, Judge

Dated:     January 5, 2006
           New York, New York